IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-80,966-01




IN RE ALVESTER CHARLES WILLIAMS, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 1172394 IN THE 262ND DISTRICT COURT
FROM HARRIS COUNTY




            Per curiam.

O R D E R

            Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court.  In it, he contends that he filed an application for a writ of
habeas corpus in the 262nd District Court of Harris County challenging cause number 1172394 on
October 27, 2010. The trial court entered an order designating issues in that cause on November 17,
2010. This application has yet been forwarded to this Court. 
            Respondent, the Judge of the 262nd District Court of Harris County, shall file a response with
this Court by having the District Clerk submit the record on such habeas corpus application.  In the
alternative, Respondent may resolve the issues set out in the order designating issues and then have
the District Clerk submit the record on such application.  In either case, Respondent’s answer shall
be submitted within 30 days of the date of this order.  This application for leave to file a writ of
mandamus will be held in abeyance until Respondent has submitted a response.
 
Filed: May 7, 2014
Do not publish